


110 HCON 1 : Regarding consent to assemble outside the

U.S. House of Representatives
2007-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		III
		110th CONGRESS
		1st Session
		H. CON. RES. 1
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 8, 2007
			 Recieved and referred to the
			 Committee on Rules and
			 Administration
		
		CONCURRENT RESOLUTION
		Regarding consent to assemble outside the
		  seat of government.
	
	
		That pursuant to clause 4, section 5,
			 article I of the Constitution, during the One Hundred Tenth Congress the
			 Speaker of the House and the Majority Leader of the Senate or their respective
			 designees, acting jointly after consultation with the Minority Leader of the
			 House and the Minority Leader of the Senate, may notify the Members
			 of the House and the Senate, respectively, to assemble at a place outside the
			 District of Columbia if, in their opinion, the public interest shall warrant
			 it.
		
	
		
			Passed the House of
			 Representatives January 4, 2007.
			Karen L. Haas,
			Clerk.
		
	
